DETAILED ACTION
This action is responsive to communications filed on December 14, 2021. 
Claims 1-17, 19, and 20 are pending in the case. 
Claims 1, 11, 15, 16, 19, and 20 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-17, 19, and 20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 15, and 19, the claimed invention is directed to a method, apparatus, and medium for hyperlink processing. More specifically, the claimed invention includes converting first context information of a first hyperlink in a first object into a first context vector, obtaining a first input vector of the first object in response to the first object serving as a link source, the first object comprising information on the first hyperlink pointing to a second object, averaging the first context vector and the first input vector to obtain a first average vector. Further, the claimed invention includes improving similarity between the first average vector and a first output vector corresponding to the second object by executing a natural language processing model to adjust at least one of the first input vector, the first context vector, or the first output vector corresponding to the second object, the natural language processing model being trained based on an input vector and an output vector of an object training object, the input vector differing from the output 
 Regarding claims 11, 16, and 20, the claimed invention is directed to a method, apparatus, and medium for hyperlink processing. More specifically, the claimed invention includes obtaining a first input vector of a first object in response to the first object serving as a link source, the first input vector at least representing the first object and content describing a second object in the first object, and the first object comprising information on a first hyperlink pointing to the second object. Further, the claimed invention includes obtaining a first context of the first hyperlink, generating a first average vector based on the first input vector and the first context, obtaining a first output vector of the second object in response to the second object serving as a link target, improving similarity between the first average vector and the first output vector by adjusting the first input vector or the first output vector based on a similarity optimization algorithm, in response to the similarity between the first average vector and the first output vector being greater 
Relevant prior art of record includes Dean et al., US Patent no. US 9,305,099 (“Dean”). Dean teaches assigning weights to links based on the model, where the links may include references from first documents to second documents in a set of documents. Col. 1. Further, generating unit 410 may generate a feature vector for each of the links based on the link data. The feature vector associated with a link may be a function of the feature data associated with the link (including features associated with the link, the source document containing the link, and the target document referenced by the link). For example, the feature vector might indicate the font size of the anchor text associated with the link, the web site associated with the source document, the URL of the target document, and/or other feature data, as described above. The feature vector may take different forms. Col. 6 and 7. Further, feature vectors may be generated for the links (act 520). The feature vector associated with a link may be a function of the feature data for the link. Col. 9. 
Dean, alone or in combination with other prior art of record, fails to teach or fairly suggest converting first context information of a first hyperlink in a first object into a first context vector, obtaining a first input vector of the first object in response to the first object serving as a link source, the first object comprising information on the first hyperlink pointing to a second object, averaging the first context vector and the first input vector to obtain a first average vector, improving similarity between the first average vector and a first output vector corresponding to the second object by executing a natural language processing model to adjust at least one of the first input vector, the first context vector, or the first output vector corresponding to the second object, the natural language processing 
Accordingly, the recited subject matter of claims 1, 11, 15, 16, 19, and 20 is allowable.

Regarding claims 2-10, 12-14, and 17, these claims depend from claim(s) 1, 11, and 16, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Pant et al., Link Contexts in Classifier-Guided Topical Crawlers, IEEE, 2006, pp. 107-122;
Grangier et al., Inferring Document Similarity from Hyperlinks, ACM, 2005, pp. 359-360.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.